Citation Nr: 0534561	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
service connection for gout, a cervical spine disorder, and a 
lumbar spine disorder.

This case was previously before the Board in October 2003, at 
which time the Board remanded the veteran's claims to the RO 
for further development and consideration.  The RO completed 
the development requested, continued to deny the claims, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's gout is causally or etiologically 
related to his service in the military.   

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a cervical spine disorder 
while in the military or within one year of his discharge.

4.  There is also no persuasive medical nexus evidence of 
record indicating the veteran developed a lumbar spine 
disorder while in the military or within one year of his 
discharge.


CONCLUSIONS OF LAW

1.  The veteran's gout was not incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

2.  The veteran's cervical spine disorder also was not 
incurred or aggravated during his active military service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

3.  The veteran's lumbar spine disorder also was not incurred 
or aggravated during his active military service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent VCAA letters in May 
2002 and May 2004 explaining the type of evidence required to 
substantiate his claims for service connection.  The May 2004 
letter also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that he should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The first VCAA notice, in May 2002, was after the RO's 
adjudication of the veteran's claims for service connection 
in May 2001.  So this did not comply with the requirement 
that VCAA notice precede the initial RO adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Here, the May 2002 and May 2004 VCAA 
notices provided the veteran with ample opportunity to 
respond before his appeal was first certified to the Board in 
September 2002 and recertified to the Board in October 2005.  
He was afforded VA examinations in June 2005, and private 
medical records were obtained, which the RO considered prior 
to issuing the July 2005 supplemental statement of the case 
(SSOC).  And he has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
See Mayfield, 19 Vet. App. at 128 (holding that section 
5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions including degenerative joint disease (DJD, i.e., 
arthritis) are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's January 1951 Report of Medical Examination for 
purposes of induction shows that clinical evaluations of the 
veteran's spine, upper and lower extremities, and 
musculoskeletal system were normal, but for the veteran's 
pes planus.

And, the November 1952 Report of Medical Examination, for 
purposes of discharge, also shows that clinical evaluations 
of the veteran's spine, upper and lower extremities, and 
musculoskeletal system were normal.

Treatment records from S. A. Bajwa, M.D., dated July 1992 
through September 1998, show that the veteran was initially 
treated for recurrent dizziness, worse with movement of the 
neck, with a history of anterior cervical diskectomy.  A 
history of hypertension and chronic gout was noted.  In 
October 1992, an examination of the extremities showed gouty 
tophi of the elbows.  The impression included chronic gout 
with hyperuricemia, probable Type-II diabetes, and status-
post anterior cervical diskectomy with fusion.  In March 
1996, possible carpal tunnel syndrome of the left was 
diagnosed and he subsequently underwent surgery.  A March 
1996 x-ray of the cervical spine showed solid fusion at C5-6 
following anterior diskectomy and fusion and redemonstration 
of tight stenosis of the left 
C5-6 and C6-7 foramina and lesser stenosis at C3-4.  A June 
1996 radiology report showed chondrocalcinosis and 
arteriovascular calcifications of the left wrist.   In 
February 1998, the veteran reported that he began 
experiencing left lower back pain in the previous few months, 
which radiated to his left leg, and had gradually worsened.  
The impression was left L4 radiculopathy secondary to spinal 
stenosis at multiple levels of the lumbar region.  A May 1998 
myelogram of the lumbar spine showed multi-level degenerative 
disk disease with osteoarthritic changes and right convex 
mid-lumbar scoliosis.  In June 1998, he was found to have a 
bulging disc at right L2-3 and left L3-4, which were not very 
severe and which did not explain the veteran's chronic lower 
back pain with bilateral leg extension.

VA medical records dated January 1997 through February 2001 
are also of record.  A history of non-insulin dependent 
diabetes mellitus and gout was noted in April 1997.  In 
September 1997, the assessments were gout, hyperlipidemia, 
and hypertension.  In March 1998, the veteran was noted as 
having recently experienced an attack of acute gouty 
arthritis of the right wrist and lower back pain, with 
radiation into his lower extremities.  The veteran had 
multiple gouty arthritic changes of the right foot and toes, 
with persistent pain in November 1998.  In April 2000, he was 
assessed as having diabetes mellitus, onychomycosis, and a 
ganglion cyst.  In November 2000, the veteran's gout was 
noted as being dormant, but  he had continued complaints of 
back and leg pain.

Records from Dr. Bajwa, dated February 1999 through July 
2000, show that the veteran reported a history of diabetes, 
gout, coronary artery disease, and hypertension.  The veteran 
had severe left L5 radiculopathy secondary to a herniated 
lumbar disc at L4-5 following a fall on ice three weeks prior 
to his February 1999 treatment.  A February 1999 x-ray of the 
lumbar spine showed scoliosis, with advanced degenerative 
disc disease and facet arthropathy of the lumbar spine.  He 
was also diagnosed with lumbar spondylosis and a large 
herniated disc at the left L3 segment, compressing the L4 
nerve root.

A September 2000 letter from Dr. Bajwa indicates that he 
treated the veteran since October 1992 for his neck and low 
back problems.  According to Dr. Bajwa, the veteran's 
preoperative MRI showed degenerative arthritis with evidence 
of facet arthropathy and spinal stenosis.  Dr. Bajwa also 
noted that the veteran reported that his spinal difficulties 
began while serving in Korea in 1950 and 1951, and that the 
veteran also felt that his current complaints were related to 
his military service.  Dr. Bajwa opined that the veteran's 
"long-standing low back discomfort may well be related to 
his service."

September and October 2001 treatment notes from P. M. 
Gennett, D.P.M., indicate the veteran had a bulbous mass on 
his right fourth toe consistent with a gouty nodule/tophi.  
The assessments included fibular sesamoiditis of the left 
foot, bilateral onychomycosis, and gout of the right fourth 
toe, with chronic pain and hammertoe.

An April 2002 treatment note from Dr. Gennett states that the 
veteran had a history of gouty arthritis, who first presented 
for x-rays of his right foot in July 2001.  At that time, the 
veteran related that he had been treated with medication for 
a long-standing case of gouty arthritis which he (the 
veteran) dated to his military experiences.  The veteran also 
related a history of a bone debridement of his right fourth 
toe, which Dr. Gennett stated "essentially destroyed much of 
his middle phalanx of the right fourth toe."

A January 2004 report from L. Poe, M.D. states that an MRI of 
the lumbar spine showed multi-level discogenic degeneration 
and facet arthritis associated with scoliosis and 
redemonstration of mild canal stenosis at L1-2 and L3-4.  Dr. 
Poe noted that the veteran underwent multiple laminototomies 
and partial facetectomies without significant canal stenosis 
or disc herniation. 

A June 2005 VA orthopedic examination report shows the 
veteran's claims file was reviewed by the examiner.  The 
veteran reported that, during his service in Korea, he laid 
in a tent in mud and snow and worked in the motor pool.  He 
asserted that his problems with his back began right after he 
came out of the military, but that he was uncertain when he 
first had an attack of gout, although he stated he did not 
think it was during or immediately following his service.  
Following a physical examination and a review of x-ray and 
MRI reports, the impression was cervical spine degenerative 
disk disease, status-post fusion of C5-6 in 1992 and lumbar 
spine degenerative disk disease, with a history of 
laminectomies in 1997 and 1998.  

The VA examiner noted that the veteran did not recall 
reporting back pain during his service and had no complaints 
of back pain at discharge, and that his statement relating 
his back pain to his service was based on his sleeping in 
cold, wet conditions for a significant period of time.  The 
VA examiner also noted that the veteran's service medical 
records did not show treatment for gout or his back, and that 
his back was normal at his discharge physical.  The VA 
examiner also stated that gout is a metabolic disorder, which 
is unrelated to external conditions, and although gouty 
attacks could be related to external conditions, there was no 
such history from the veteran or in his service medical 
records of gout or gouty attacks during his service.  The VA 
examiner concluded it was "not as likely as not" the 
veteran's gout, cervical spine, and lumbar spine conditions 
were related to his military service.  An addendum noted that 
the VA examiner based his conclusion regarding the veteran's 
cervical and lumbar spine disorders on the basis that there 
was no history of either disorder during his military service 
or in the immediate one-year post-service period.

Another June 2005 VA examination report, by a rheumatologist, 
indicates the veteran related that his gout began in the mid-
1960s, and involved his wrists, ankles, elbows, toes, and 
hand joints, with his last attack 2 years earlier.  
The VA examiner noted that the claims folder was reviewed.  
Following a physical examination, the assessment was 
tophaceous gout, tophi, over the elbows and knees.  The VA 
examiner concluded there was no relation between the 
veteran's service and his gout problem, as it started more 
than 10 years after his discharge from the military.

A July 2005 report from United Health Service Hospitals 
states the veteran underwent a left L5-S1 hemilaminotomy, 
medial facetectomy, and decompression of the left S1 nerve 
root in the neuroforamen for left S1 radiculopathy secondary 
to severe facet arthropathy, with compression of the left S1 
nerve root.

There is no persuasive medical nexus evidence of record 
indicating the veteran's cervical and lumbar spine disorders 
were incurred during or as a result of his military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303(a), 3.307, 3.309.  His service medical 
records are entirely negative for any complaints (relevant 
symptoms, etc.), treatment, or diagnosis of back or neck 
disorders.  This includes when he was examined for separation 
from the military.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").   

There also is no objective medical evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from service and the initial diagnoses of 
cervical and lumbar spine disorders (degenerative disc 
disease).  Bear in mind that degenerative disc disease (DDD) 
is not a presumptive condition, instead degenerative joint 
disease (DJD, i.e., arthritis) is.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These are two 
different conditions.  The veteran did not have DJD within 
one year after separating from the military.  And even though 
he now has DDD, it, too, was not initially manifested and 
diagnosed until many years after service.  Indeed, records 
show he was not initially diagnosed with a lumbar spine 
disorder until 1999, so over 47 years after his service in 
the military had ended.  And even then, he was treated only 
after slipping and falling on some ice.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Moreover, even though 
the Board does not know the exact date when his cervical 
spine disorder started, the first treatment of record showing 
he was status-post cervical fusion was dated in 1992 - so 
still some 40 years after his military service had concluded.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology after service).  

More importantly, the June 2005 VA examiner determined there 
is no relationship between the veteran's cervical and lumbar 
spine disorders and his military service, as there is no 
evidence of neck or back problems during or immediately 
following his military service - including within the one-
year presumptive period for arthritis.

Furthermore, while the Board acknowledges Dr. Bajwa's opinion 
that the veteran's long-standing back complaints could be 
related to his service in the military, Dr. Bajwa's opinion 
is fatally flawed since he based his conclusory 
generalization on the veteran's own unsubstantiated 
assertions and history.  Dr. Bajwa, himself, admitted that he 
relied solely on the history and information as recounted by 
the veteran.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by 
the veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection).

Consequently, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed cervical 
or lumbar spine disorders during service, within one year of 
his discharge, or that the conditions are otherwise 
attributable to his military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).

Service connection also is not warranted for gout.  The 
veteran's service medical records are entirely unremarkable 
for any complaints, treatment, or diagnosis of this 
condition.  The report of the physical examination he 
underwent for separation from the military indicates he had 
unremarkable evaluations of his extremities.  Moreover, even 
he, himself, admits that he did not make any complaints of 
gout during his service, and that his gout was not manifested 
or diagnosed for many ensuing years.  And there is no 
persuasive evidence of continuity of symptomatology during 
the intervening years after his discharge from service and 
the initial diagnosis.  During his VA examination, he said 
that his gout did not begin until the mid-1960s, which, if 
accepted as true, would still be more than 10 years after his 
service in the military had ended in 1952.  See Savage, 
supra.  So even if he now has gouty arthritis, this condition 
was not initially manifested within the 
one-year presumptive period following service.

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The VA examiners June 2005 opinions definitively ruled out 
any potential cause-and-effect relationship between the 
veteran's service and his gout or gouty attacks.  Both the 
orthopedic examiner and the rheumatologist found there was no 
evidence suggesting the veteran's gout was in any way related 
to his military service, as there were no pertinent 
complaints during service and because there was significant 
time lapse between his service and the onset of the gout.  
The June 2005 VA orthopedic examiner also noted that gout 
would be unrelated to any external conditions the veteran may 
have been exposed to during his military service.  Moreover, 
both VA examiners considered the veteran's assertions and 
history, as well as undertook a comprehensive clinical 
examination of him and considered the entire evidentiary 
record.  So their medical opinions are based on a proper 
factual foundation, not just unsubstantiated claims.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his gout and cervical and lumbar spine disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  And Dr. 
Bajwa's opinion fails for the reasons mentioned.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for gout is denied.

Service connection is also denied for a cervical spine 
disorder.

And the claim for service connection of a lumbar spine 
disorder is denied, as well.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


